Citation Nr: 0123302	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  96-00 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
urticaria, from September 21, 1990 to January 11, 1998.

2.  Entitlement to an evaluation in excess of 40 percent for 
urticaria, from January 12, 1998.

3.  Entitlement to service connection for headaches, on a 
primary and secondary basis.  

4.  Entitlement to service connection for side effects due to 
medication taken for service-connected urticaria, including 
headaches and chest tightness.  

5.  Entitlement to service connection for sinusitis.   


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law

ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1982 to 
November 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May 1995 and October 1998 rating actions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in St. Petersburg, Florida.  In January 2000, 
the Board entered a decision which determined that an 
evaluation in excess of 20 percent for urticaria was not 
warranted during the period from September 21, 1990 to 
January 11, 1998, and that a rating in excess of 40 percent 
for urticaria was not warranted during the period from 
January 12, 1998.  The Board also determined that evidence 
added to the record since the October 1995 Board decision, 
which denied service connection for headaches, was new and 
material, and the claim for that benefit was reopened.  
Additionally, the Board denied the appellant's claims for the 
following: (1) entitlement to service connection for 
headaches, (2) entitlement to service connection for side 
effects due to medication taken for service-connected 
urticaria, including headaches and chest tightness, and (3) 
entitlement to service connection for sinusitis.   

The appellant appealed to the United States Court of Appeals 
of Veterans Claims (Court).  While this case was pending 
before the Court, the Office of General Counsel for VA, on 
behalf of the Secretary, and the appellant, by and through 
his attorney, filed a joint motion for remand and for stay of 
proceedings.  In an Order, dated on December 20, 2000, the 
Court granted the parties' motion, and that part of the 
Board's January 2000 decision that denied: (1) an evaluation 
in excess of 20 percent for urticaria, from September 21, 
1990 to January 11, 1998; (2) an evaluation in excess of 40 
percent for urticaria, from January 12, 1998; (3) service 
connection for headaches; (4) service connection for side 
effects due to medication taken for service-connected 
urticaria, including headaches and chest tightness; and (5) 
service connection for sinusitis, was vacated.  The case was 
remanded to the Board for compliance with the directives 
stipulated in the motion.  The Court also noted that in the 
January 2000 decision, it was the Board's determination that 
new and material evidence had been submitted so as to reopen 
a claim for entitlement to service connection for headaches.  
According to the Court, the parties would not address that 
issue and requested that the Board's decision reopening that 
claim remain undisturbed by the Remand. 

The following issues will be discussed in the REMAND portion 
of this decision: (1) entitlement to an evaluation in excess 
of 40 percent for urticaria, from January 12, 1998, (2) 
entitlement to service connection for headaches, on a primary 
and secondary basis, (3) entitlement to service connection 
for side effects due to medication taken for service-
connected urticaria, including headaches and chest tightness, 
and (4) entitlement to service connection for sinusitis.  

The Board further observes that in a correspondence from the 
appellant to his representative, received by the Board in 
June 2001, the appellant raised the issue of entitlement to 
service connection for a kidney disability.  This issue has 
not been developed for appellate consideration and is 
referred to the RO for appropriate action.


FINDING OF FACT

During the period from September 21, 1990 to January 11, 
1998, the appellant's service-connected urticaria was 
manifested by moderate symptoms involving periodic hives 
associated with exposure to heat and emotions, without 
constant exudation or itching, extensive lesions or marked 
disfigurement.





CONCLUSION OF LAW

A rating in excess of 20 percent for urticaria is not 
warranted during the period from September 21, 1990 to 
January 11, 1998.  38 U.S.C.A. §§ 1155, 5103A (West Supp. 
2001); 38 C.F.R. § 4.104, Diagnostic Code 7118 (1997); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In regard to the appellant's claim for an evaluation in 
excess of 20 percent for urticaria, from September 21, 1990 
to January 11, 1998, the Board notes that the appellant's 
service medical records show that he was seen on numerous 
occasions for complaints of breaking out in a rash after 
becoming overheated while running.  Diagnoses included 
cholinergic urticaria and hives. 

A VA medical treatment record, dated in July 1991, shows that 
at that time, the appellant was treated after complaining of 
episodes of "sweating under the skin."  The diagnosis was 
of a chronic skin problem.  

A private medical statement from R.A. Hoff, M.D., dated in 
July 1991, shows that at that time, Dr. Hoff indicated that 
the appellant had a history consistent with recurrent 
angioedema brought on by being very warm, as in exercising 
for a few minutes.  He indicated that the condition first 
began while in the service in 1986.  Upon current physical 
examination, the appellant's skin was normal.  The diagnosis 
was of angioedema, by history.  

In a September 1992 statement, the appellant reported that 
whenever his angioedema acted up, he was left "unable to 
function."

In September 1992, the appellant underwent a VA examination.  
At that time, he gave a history of recurrent welts, rashes, 
and occasional itching since 1986, precipitated by exposure 
to sunlight or getting too much heat.  He complained of a 
sensation of pins and needles in the skin, followed by welts.  
The appellant noted that he had been diagnosed with some form 
of angioedema.  Upon current physical examination, the 
examining physician stated that the appellant did not have 
any active dermatosis and his skin was normal.  The diagnosis 
was history of angioedema.  

A private medical treatment record from the Dermatologists 
Associates Clinic, dated in October 1992, shows that at that 
time, the appellant was treated after complaining of having 
intermittent problems with pruritic lesions that appeared 
when he got hot, exercised, or took hot showers.  According 
to the appellant, the lesions involved his legs, chest, arms, 
and face, and resolved when he cooled off.  Upon physical 
examination, there was no skin disorder present.  It was 
noted that the appellant had had an extensive laboratory 
evaluation, and was currently medicated with Atarax.  The 
clinical impression was of cholinergic urticaria (heat 
induced), by history.  

A private medical treatment record from R.F. Humphreys, M.D., 
dated in October 1993, shows that at that time, the appellant 
stated that he developed small hives when he became 
emotionally upset, took a hot shower, exercised, or undertook 
any activity that made him sweat.  The diagnosis was of 
cholinergic urticaria, and the appellant was directed to 
continue taking Atarax.  

In an April 1995 decision, the Board granted the appellant's 
claim of entitlement to service connection for a skin 
disorder.  At that time, the Board concluded that urticaria 
productive of skin pathology was manifested during active 
service and was currently present.  

As per the Board's April 1995 decision, the RO, in a May 1995 
decision, granted the appellant's claim for service 
connection for urticaria and assigned a 10 percent disabling 
rating under Diagnostic Code 7806, effective from September 
21, 1990.  

In the appellant's July 1995 Notice of Disagreement, he 
stated that his service-connected urticaria was triggered by 
excitement (laughter), hot showers, sex, working vigorously, 
working outside, or walking more than five minutes.  The 
appellant indicated that the longer he was exposed to those 
conditions, the longer the reaction lasted.  He also noted 
that he had "constant exudation or itching, extensive 
lesions or marked disfigurement," such that he should be 
entitled to at least a 30 percent rating.  According to the 
appellant, his condition would recur multiple times after a 
single exposure to heat.

A VA treatment record, dated in July 1995, shows that at that 
time, the appellant was treated after complaining of 
recurrent generalized urticaria which worsened when exposed 
to heat.  The appellant indicated that he had only a slight 
response to his Atarax medication.  The physical examination 
was normal.  The diagnosis was of chronic severe urticaria, 
episodic, with a history of three major episodes.  The plan 
was to continue Atarax.  

In an August 1995 rating action, the RO increased the 
appellant's rating for his service-connected urticaria from 
10 percent to 20 percent disabling under Diagnostic Code 
7118, effective from September 21,1990.  At that time, the RO 
stated that the change in diagnostic code was implemented 
because Diagnostic Code 7118 was more "advantageous" to the 
appellant.  

In August 1995, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, he indicated 
that his service-connected urticaria was productive of 
frequent attacks, approximately three times a week, and that 
the attacks lasted from one to three hours.  

Outpatient treatment records from the VA Medical Center 
(VAMC) in Tallahassee, from October 1995 to November 1996, 
show that in October 1995, the appellant was treated after 
complaining of experiencing three episodes of his urticaria 
per week.  At that time, the physical examination showed that 
there were hypopigmented macules on the appellant's upper 
back and shoulders.  The diagnosis was of generalized 
urticaria.  The records also include a statement from the 
appellant, dated in January 1996.  At that time, he indicated 
that at the request of a VA physician, he had kept a journal 
of his outbreaks during the month of December 1995.  
According to the appellant, during a 28 day period, he had 
skin outbreaks on 17 days.  The appellant described the 
attacks as lasting from one to six hours.  He reported that 
in the new year (1996), he continued to have the same 
problem, except that the attacks were lasting longer, and 
were more severe, occurring every to every other day between 
January 1 and January 18.  

The Tallahassee VAMC records reflect that on January 18, 
1996, the appellant was treated for his urticaria.  At that 
time, he stated that the medication that he had been given 
was not effective.  The physical examination showed that 
there was no rash.  The assessment was of chronic urticaria 
and a trial of Hismanal was prescribed.  The records show 
that in February 1996, the appellant was again treated for 
his urticaria.  At that time, he stated that he had had only 
two minor episodes of urticaria since starting on Hismanal.  
The physical examination showed no lesions.  The assessment 
was of good response to Hismanal.  According to the records, 
in October 1996, the appellant was treated after complaining 
that he was "breaking out all over again" and that the 
Hismanal had not been working for the past two to three 
months.  The physical examination showed that there were no 
current skin lesions.  The assessment was of chronic 
urticaria.  The examining physician prescribed Zyrtec and 
noted that Hismanal should be discontinued.  The records 
further show that in a November 1996 follow-up examination, 
the appellant stated that he had had no urticaria episodes 
since starting Zyrtec.  The physical examination showed that 
there were no rashes.  The assessment was of chronic 
urticaria, controlled.  The examiner noted that the appellant 
was to continue taking Zyrtec.  

In February 1997, the appellant underwent a VA vascular 
examination.  At that time, he complained of breaking out in 
hives, which occurred for no apparent reason and would come 
and go at most any time.  The appellant stated that the 
symptoms usually occurred once a day, lasting a few minutes 
to two hours.  He indicated that he would also break-out 
during a hot shower or during emotional changes.  The 
examining physician noted that the appellant did not have 
vascular problems, dermographia, or respond to pressure on 
the skin.  Upon physical examination of the skin, there were 
no nervous manifestations or disfiguring manifestations, and 
no skin disorder manifested during the exam.  Upon vascular 
examination, skin appearance, and pulsations in the upper and 
lower extremities were all normal.  The diagnosis was of mild 
chronic urticaria.   

In a March 1997 rating action, the RO proposed to decrease 
the appellant's rating for his service-connected urticaria, 
from 20 percent to 10 percent disabling.  

Outpatient treatment records from the Tallahassee VAMC, from 
April to June 1997, show intermittent treatment for the 
appellant's urticaria.  The records reflect that in May 1997, 
the appellant was treated after complaining of urticaria 
symptoms, including developing a rash whenever he got hot.  
At that time, the physical examination showed that there was 
no current rash.  The diagnosis was of generalized urticaria.  
The records further show that in June 1997, the appellant had 
a follow-up examination.  At that time, he stated that he had 
had no significant urticaria since restarting Zyrtec.

In a June 1997 rating action, the RO decreased the 
appellant's disabling rating for his service-connected 
urticaria, from 20 percent to 10 percent disabling under 
Diagnostic Code 7118, effective from September 1, 1997.  

A VA outpatient treatment record shows that in July 1997, the 
appellant was treated after complaining of an increase in his 
urticaria symptoms and that he was doing "worse in the 
heat."  The assessment was of chronic urticaria.  

A VA outpatient treatment record reflects that in September 
1997, the appellant stated that although Zyrtec controlled 
his urticaria, he stopped taking the medication because of 
the side effects.  The diagnosis was of chronic urticaria, 
prevented with medication.  

In an October 1998 rating action, the RO increased the 
appellant's rating for his service-connected urticaria, from 
10 percent to 20 percent disabling under Diagnostic Code 
7118, effective from September 1, 1997, and from 20 percent 
to 40 percent disabling under Diagnostic Code 7118, effective 
from January 12, 1998.  




II.  Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claims and finds that no 
further development is necessary as to these issues.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In the instant case, the 
evidence of record shows that the appellant underwent VA 
examinations in September 1992 and February 1997 for his 
urticaria.  In addition, the RO has received VA medical 
treatment records, including outpatient treatment records 
from the Tallahassee VAMC, from October 1995 to November 1996 
and from April to June 1997.  Moreover, the RO has also 
received a private medical statement from Dr. Hoff, dated in 
July 1992, a private medical treatment record from the 
Dermatologists Associates Clinic, dated in October 1992, and 
a private medical treatment record from Dr. Humphreys, dated 
in October 1993.  Thus, in light of the above, the Board 
concludes that the appellant has had VA examinations 
pertinent to his service-connected urticaria, and there is no 
indication that there are additional documents that have not 
been obtained and would be pertinent to the present claim.  
The appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.  

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  
No further development is required in order to comply with 
VA's duty to assist.


III.  Analysis

As set forth in the December 2000 joint motion, the bases for 
the remand was that the Board did not provide adequate 
reasons or bases for its determination on the increased 
rating claim.  In this regard, the parties noted that under 
38 U.S.C. § 7104(d)(1), a "decision of the Board shall 
include a written statement of the Board's findings and 
conclusions, and the reasons or bases for those findings and 
conclusions, on all material issues of fact and law presented 
on the record. . . "  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Additionally, the parties indicated that in 
evaluating the assignment of a rating to a particular 
disability, the Board needed to consider and discuss all 
potentially relevant diagnostic codes contained in the rating 
schedules and support its selection with sufficient reasons 
or bases.  See Butts v. Brown, 5 Vet. App. 532, 538-39 (1993) 
(en banc); Suttman v. Brown, 5 Vet. App. 127, 133 (1993); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992).  The 
parties stated that Diagnostic Code 7806 provided for 
evaluation of eczema, a skin condition, based upon symptoms 
such as "constant itching," and "systemic or nervous 
manifestations."  38 C.F.R. § 4.118.  According to the 
parties, urticaria, the disability for which the appellant 
was service-connected, was an allergic disorder marked by 
raised edematous patches of skin or mucous membrane and 
usually intense itching and caused by contact with a specific 
precipitating factor either externally or internally (as by a 
food, drug, or inhalant).  See Sutton v. Brown, 9 Vet. App. 
553, 555 (1996).  

In the decision on appeal, the Board noted that "[a]t the 
time of the initial May 1995 rating decision, the veteran's 
service-connected urticaria was rated under 38 C.F.R. 
§ 4.119, Diagnostic Code 7806, which pertains to the skin 
disorder eczema.  Subsequently, beginning with the August 
1995 rating decision, the veteran's urticaria has been rated 
under Diagnostic Code 7118, which pertains to angioneurotic 
edema, and which the Board finds is more appropriate given 
the nature of the veteran's urticaria disability."  The 
parties stated that the Board offered no explanation, other 
than the conclusory statement noted above, as to why it 
decided that the veteran was most appropriately rated under 
Diagnostic Code 7118, instead of Diagnostic Code 7806.  As 
such, the Board failed to provide adequate reasons or bases 
for its decision and remand was warranted. 

In the December 2000 joint motion, the parties also stated 
that as the Board correctly pointed out in its decision, 
prior to January 12, 1998, Diagnostic Code 7118 provided a 20 
percent evaluation for moderate angioneurotic edema with 
frequent attacks of moderate extent and duration.  A 40 
percent rating was for application for severe disability with 
frequent attacks with severe manifestations and prolonged 
duration.  The Board noted that the record contained medical 
treatment reports of the veteran for his skin condition 
through January 1998, but stated that "the objective 
evidence during the period from the effective date of service 
connection . . . [did] not indicate that [the veteran] had 
any severe attacks during that period."  The Board also 
stated that "[t]he veteran's attacks had also not been shown 
to be of prolonged duration."  On this basis, the Board 
rejected a 40 percent rating under Diagnostic Code 7118. 

According to the parties, in deciding the claim, the Board 
did not address statements from the appellant that he was 
"unable to function" when he had an attack, that he could 
have multiple attacks after a single exposure to heat, that 
the attacks lasted one to six hours, and occurred on 17 out 
of 28 days in one month, and that, as of May 1997, the 
attacks were lasting a full day at a time.  The parties noted 
that the appellant was competent to report subjective 
accounts of the severity of his symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Remand was thus warranted 
because the Board failed to address evidence favorable to the 
veteran's claim.  Gabrielson v. Brown, 7 Vet. App. at 40.        

As previously stated, under Diagnostic Code 7118, prior to 
January 12, 1998, a 20 percent evaluation is assignable for 
angioneurotic edema which is moderate with frequent attacks 
of moderate extent and duration.  A 40 percent evaluation may 
be assigned for angioneurotic edema which is severe with 
frequent attacks with severe manifestations and prolonged 
duration.  38 C.F.R. § 4.104, Diagnostic Code 7118 (1997).  

Under Diagnostic Code 7806, the Diagnostic Code for eczema, a 
10 percent evaluation is warranted for exfoliation, exudation 
or itching, and involvement of any exposed surface or 
extensive area.  A 30 percent evaluation is warranted for 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation is warranted for 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or if exceptionally repugnant.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2000).

In the instant case, the Board recognizes the appellant's 
contention that due to his service-connected urticaria, he 
has "constant exudation or itching, extensive lesions or 
marked disfigurement," such that he should be entitled to at 
least a 30 percent rating under Diagnostic Code 7806.  In 
this regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu, 2 
Vet. App. at 492.   

The evidence of record shows that in the appellant's 
September 1992 VA examination, the appellant gave a history 
of recurrent welts, rashes, and occasional itching since 
1986.  However, upon physical examination, the examining 
physician stated that the appellant did not have any active 
dermatosis and his skin was normal.  The diagnosis was 
history of angioedema.  In addition, a private medical 
treatment record from the Dermatologist Associates Clinic, 
dated in October 1992, shows that at that time, the appellant 
was treated after complaining of having intermittent problems 
with pruritic lesions that appeared when he got hot, 
exercised, or took hot showers.  However, upon physical 
examination, there was no skin disorder present.  The 
clinical impression was of cholinergic urticaria (heat 
induced), by history.  

Outpatient treatment records from the Tallahassee VAMC, from 
October 1995 to November 1996, show that on January 18, 1996, 
the appellant was treated for his urticaria.  At that time, 
although he stated that the medication that he had been given 
was not effective, the physical examination showed that there 
was no rash.  The assessment was of chronic urticata.  
Moreover, the records further reflect that in February 1996, 
the appellant was again treated for his urticaria.  At that 
time, he stated that he had had only two minor episodes of 
urticaria since starting on Hismanal.  The physical 
examination showed no lesions, and the assessment was of a 
good response to Hismanal.  In addition, according to the 
records, in October 1996, although the appellant was treated 
after complaining that he was "breaking out all over 
again," and that the Hismanal had not been working for the 
past two to three months, the physical examination showed 
that there were no current skin lesions.  The assessment was 
of chronic urticaria.  The Board further notes that in a 
November 1996 follow-up examination, the appellant stated 
that he had had no urticaria episodes since starting Zyrtec.  
Additionally, the physical examination showed that there were 
no rashes.  The assessment was of chronic urticaria, 
controlled.  

In February 1997, the appellant underwent a VA vascular 
examination.  At that time, he complained of breaking out in 
hives.  However, the examining physician noted that the 
appellant did not have vascular problems, dermographia, or 
respond to pressure on the skin.  Moreover, upon physical 
examination of the skin, there were no nervous manifestations 
or disfiguring manifestations, and no skin disorder 
manifested during the exam.  Furthermore, upon vascular 
examination, skin appearance was normal.  The diagnosis was 
of mild chronic urticaria.  In addition, outpatient treatment 
records from the Tallahassee VAMC, from April to June 1997, 
show that in May 1997, although the appellant was treated 
after complaining of an increase in his urticaria symptoms, 
the physical examination showed that there was no current 
rash.  The diagnosis was of generalized urticaria.  The 
records further show that in a June 1997 follow-up 
examination, the appellant stated that he had had no 
significant urticaria since restarting Zyrtec.  

The Board has considered the evidence of record but finds 
that there is no basis for a higher evaluation under 
Diagnostic Code 7806 for the period of time from September 
21, 1990 to January 11, 1998.  As previously stated, although 
the appellant is competent to report subjective accounts of 
the severity of his symptoms, the above evidence shows 
numerous occasions when his skin was normal, both during 
periods when he was taking medication and during periods when 
he was not taking any medication.  The Board recognizes that 
in an October 1995 physical examination conducted at the 
Tallahassee VAMC, although there were hypopigmented macules 
on the appellant's upper back and shoulder, the diagnosis was 
of generalized urticaria and there was no evidence of 
extensive lesions.  Moreover, in the appellant's February 
1997 VA examination, upon physical examination of the skin, 
there were no disfiguring manifestations.  Therefore, in 
light of the above, it is the Board's determination that the 
evidence of record does not show exudation or itching 
constant, extensive lesions, or marked disfigurement.  
Accordingly, a 30 percent disabling rating under Diagnostic 
Code 7806 for the appellant's service-connected urticaria is 
not warranted for the period of time from September 21, 1990 
to January 11, 1998.  

In regard to an evaluation in excess of 20 percent for 
urticaria under Diagnostic Code 7118, from September 21, 1990 
to January 11, 1998, the Board recognizes the statements from 
the appellant that he is "unable to function" when he has 
an attack, that he could have multiple attacks after a single 
exposure to heat, that the attacks lasted one to six hours, 
and occurred on 17 out of 28 days in one month, and that, as 
of May 1997, the attacks were lasting a full day at a time.  
In this regard, the Board notes that the appellant is 
competent to report subjective accounts of the severity of 
his symptoms.  Espiritu, 2 Vet. App. at 492.  However, as 
previously stated symptoms must be viewed in conjunction with 
the objective medical evidence of record.  Id.    

The Board has considered the evidence of record but finds 
that there is no basis for a higher evaluation under 
Diagnostic Code 7118 for the period of time from September 
21, 1990 to January 11, 1998.  As stated above, a 40 percent 
evaluation may be assigned for angioneurotic edema which is 
severe with frequent attacks with severe manifestations and 
prolonged duration.  38 C.F.R. § 4.104, Diagnostic Code 7118 
(1997).  In the instant case, the Board recognizes that a VA 
treatment record, dated in July 1995, shows that at that 
time, the appellant was diagnosed with chronic severe 
urticaria, episodic, with a history of three major episodes.  
However, the Board observes that upon physical examination, 
the appellant's skin was noted to be normal.  

In a January 1996 statement from the appellant, he indicated 
that during the month of December 1995, he had skin outbreaks 
on 17 days.  He also reported that in the new year (1996), he 
continued to have the same problem, except that the attacks 
were lasting longer, and were more severe, occurring every to 
every other day between January 1 and January 18.  In this 
regard, the Board observes that according to the Tallahassee 
VAMC records, on January 18, 1996, the appellant was treated 
for his urticaria.  However, at that time, the physical 
examination showed that there was no rash.  In addition, in a 
February 1997 VA examination, although the appellant stated 
that his symptoms occurred once a day, lasting a few minutes 
to two hours, upon physical examination of the skin, there 
were no disfiguring manifestations and no skin disorder 
manifested during the examination.  The diagnosis was of mild 
chronic urticaria.  

As previously stated, the appellant contends that, as of May 
1997, his attacks were lasting a full day at a time.  
However, the Board notes that according to outpatient 
treatment records from the Tallahassee VAMC, from April to 
June 1997, in a May 1997 physical examination of the 
appellant's skin, there was no current rash.  The diagnosis 
was of generalized urticaria.  Additionally, the records also 
reflect that in a June 1997 follow-up examination, the 
appellant stated that he had had no significant urticaria 
since restarting Zyrtec.  The Board notes that a VA 
outpatient treatment record shows that in September 1997, the 
appellant stated that although Zyrtec controlled his 
urticaria, he stopped taking the medication because of the 
side effects.  The diagnosis was of chronic urticaria, 
prevented with medication.  

In light of the above, it is the Board's determination that 
the evidence of record fails to show frequent attacks with 
severe manifestations and prolonged duration.  The Board 
recognizes the appellant's contention that his service-
connected urticaria is severe.  However, as previously 
stated, the evidence of record shows numerous occasions when 
his skin was normal, both during periods when he was taking 
medication and during periods when he was not taking any 
medication.  Thus, a rating in excess of 20 percent under 
Diagnostic Code 7118 for the period of time from September 
21, 1990 to January 11, 1998, is not warranted.  


ORDER

An evaluation in excess of 20 percent for urticaria, from 
September 21, 1990 to January 11, 1998, is denied.  








REMAND

As set forth in the December 2000 joint motion, in regard to 
the issue of entitlement to an evaluation in excess of 40 
percent for urticaria, from January 12, 1998, the parties 
stated that the Board had correctly noted in its decision 
that the maximum schedular rating under Diagnostic Code 7118 
was the currently assigned 40 percent rating.  The parties 
noted that Diagnostic Code 7806 provided for a 50 percent 
rating under certain circumstances.  However, as previously 
stated, the Board had decided to evaluate the appellant's 
disability under Diagnostic Code 7118 exclusively, offering 
no explanation as to why the appellant could not be rated 
under Diagnostic Code 7806.  The parties stated that on 
remand, the Board had to address whether or not the appellant 
was entitled to a higher rating under Diagnostic Code 7806.  

In regard to the adequacy of the examination, 38 U.S.C. 
§ 5107(a) provides in pertinent part that: the Secretary 
shall assist such a claimant in developing the facts 
pertinent to the claim.  By assisting the veteran in 
developing pertinent facts, and by conducting a 
contemporaneous and thorough medical examination when, as in 
this case, there is, in the record, evidence of a significant 
change in the claimant's condition, the VA will fulfill its 
statutory and regulatory duty to assist the veteran.  See 
Littke v. Derwinski, 1 Vet. App. 90, 91 (1990).  In the 
December 2000 joint motion, the parties stated that in the 
case of Ardison v. Brown, 6 Vet. App. 405 (1994), the Court 
held that the "Board failed to comply with its statutory 
duty to assist by relying on VA examination during inactive 
stage of the condition."  Ardison at 405.  The parties noted 
that the Board had not fulfilled its statutory duty to assist 
in the development of a claim in cases involving increased 
rating where "conditions involved active and inactive stages 
during which condition improved, and VA examination on which 
Board based it's decision occurred during the inactive 
stage."  38 U.S.C.A. § 7261(a)(4); Ardison at 405.  
According to the parties, in the instant case, the record 
showed that the examinations provided to the appellant had 
taken place at a point in time when his condition was not 
active.  As such, on remand, VA was required to assure that 
the appellant be provided with an examination when his 
service-connected disability was in its active stage.            

In regard to the Board's denial of the appellant's extra-
schedular claim, the parties stated that the evidence of 
record contained a statement from a VA physician, dated in 
March 1998, reflecting that the severity of the appellant's 
service-connected disability was having a severe effect on 
his occupation, causing him frequent interruption at his job.  
The parties indicated that the Board had not discussed the 
March 1998 VA physician's statement that appeared to show 
that the service-connected disability was causing significant 
interference with the appellant's ability to work.  Moreover, 
the Board had not otherwise offered in support of its denial 
any remarks that would identify those findings that it 
determined were important to its decision, nor did it account 
for the evidence that it found persuasive or unpersuasive.  

In light of the above, the appellant is hereby notified that 
preliminary review indicates that the evidence necessary for 
consideration of his claim on an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1), is documentary and/ or lay evidence 
which relates to such factors as interference with his 
employment status (i.e., employment, personnel, and medical 
data, etc.), as well as competent medical evidence of 
frequent periods of inpatient care, due solely to the 
service-connected disability at issue.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 197-98 (1997). Accordingly, the 
Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete his 
application for a claim for increased VA benefits on an 
extraschedular basis.  See Robinette v. Brown, 8 Vet. App. 
69, 80 (1995).

In the December 2000 joint motion, the parties stated that 
the remaining issues, including entitlement to service 
connection for headaches, entitlement to service connection 
for side effects of medication taken for service-connected 
urticaria, and entitlement to service connection for 
sinusitis, were all denied by the Board on the basis that the 
claims were not well grounded.  Subsequent to the date of the 
Board decision, the President signed the Veterans Claims 
Assistance Act (VCAA) into law.  The new law amended Title 38 
of the United States Code, eliminating the requirement that a 
claimant present a well grounded claim.  Pub. L. 106-475, 114 
Stat. 2096 (Nov. 9, 2000).  In this regard, "where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
Appellant should 
apply . . . unless Congress provided otherwise or permitted 
the Secretary of Veterans Affairs to do otherwise and the 
Secretary did so."  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The parties noted that because there had been a 
change in the statute affecting the basis upon which the 
Board denied the appellant's service connection claims, 
remand was necessary to permit the Board an opportunity to 
apply the version most favorable to the appellant.      

The Board also notes that because of the change in the law 
brought about by the VCAA, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

In the instant case, the appellant contends that he has 
developed side effects due to medication taken for his 
service-connected urticaria, which include headaches and 
chest tightness.  In addition, in regard to his claim for 
service connection for headaches, on a primary and secondary 
basis, the Board notes that the appellant was seen numerous 
times for various symptoms, including headaches, during his 
active service.  The Board further observes that in a 
September 1992 VA examination, the appellant was diagnosed 
with headaches of unknown etiology.  

A VA examination was conducted in June 1995.  At that time, 
the appellant stated that he had a history of headaches over 
the past 10 years.  He indicated that he typically 
experienced headaches when he was hot or aggravated 
emotionally.  The appellant described them as bitemporal in 
nature and occasionally suboccipital as well.  According to 
the appellant, Tylenol would relieve his headaches.  
Following neurological examination, the appellant was 
diagnosed with muscle tension headaches.  The examining 
physician stated that the appellant most likely suffered from 
muscle tension headaches as there was no evidence 
neurologically of any other pathology and the character of 
those type of headaches was unlike migrainous headaches.  

In a statement from the appellant, received by the RO in July 
1995, the appellant indicated that upon exposure to direct 
sunlight and when his body would "heat up" pursuant to 
activities, a skin condition would be triggered.  He stated 
that he would experience dizziness, shortness of breath, and 
headaches at that time.  

A VA outpatient treatment record, dated in May 1997, contains 
an assessment of headaches, for which a migraine etiology 
could not be excluded.  In addition, VA clinical notes in 
June and July 1997 also contain assessments indicating that 
symptoms suggested a migraine etiology.  Moreover, subsequent 
VA treatment notes, dated in September 1997, contain 
assessments of migraine headaches.   

The statutory duty to assist the appellant in the development 
of evidence pertinent to his claim includes a contemporaneous 
and thorough examination when appropriate.  Littke, 1 Vet. 
App. at 90.  Therefore, in light of the above, the Board is 
of the opinion that another VA examination, as specified in 
greater detail below, should be performed.     

In regard to the appellant's claim for service connection for 
sinusitis, the appellant's service medical records show that 
in May 1985, he was treated after complaining of dizziness.  
At that time, the assessment was of sinusitis.  

A VA outpatient treatment record, dated in July 1997, shows 
that at that time, the appellant was treated after 
complaining of frequent mucous draining.  At that time, 
examination of the head, eyes, ears, nose, and throat was 
normal.  The examining physician indicated an assessment of 
very questionable sinusitis.  In addition, a VA outpatient 
treatment record, dated in April 1999, reflects that at that 
time, the appellant was treated after complaining of sinus 
drainage and dry cough symptoms.  The diagnosis was of 
sinusitis.   

In light of the above, the Board is of the opinion that a VA 
examination, as specified in greater detail below, should be 
performed.  As stated above, the statutory duty to assist the 
appellant in the development of evidence pertinent to his 
claim includes a contemporaneous and thorough examination 
when appropriate.  Littke, 1 Vet. App. at 90.     

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) are fully complied with and 
satisfied. 

2.  The RO should, in accordance with 
38 U.S.C.A. § 5103A (West Supp. 2001), 
request that the appellant identify the 
names, addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him at any 
time including following service, for 
headaches, sinusitis, and/or side effects 
due to medication taken for service-
connected urticaria, including headaches 
and chest tightness.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this request, 
which have not been previously secured.  
In addition, the RO should also inform the 
appellant of any records it has been 
unsuccessful in obtaining as provided 
under 38 U.S.C.A. § 5103A (West Supp. 
2001). 

3.  Thereafter, the RO should schedule the 
appellant for a comprehensive VA 
examination by a dermatologist to 
determine the nature and severity of his 
service-connected urticaria.  The 
examination must take place when the 
appellant's urticaria is in its active 
stage.  All indicated tests must be 
conducted.  The claims folder and a 
separate copy of this remand must be made 
available to and reviewed by the doctor in 
conjunction with the examination.  It is 
requested that the examiner obtain a 
detailed description of the appellant's 
past and current complaints and symptoms.  
It is further requested that the examiner 
describe all symptomatology attributable 
to the appellant's urticaria, and include 
unretouched color photographs.  The 
examiner should specifically indicate 
whether the appellant's urticaria is 
manifested by ulceration, exfoliation, 
crusting, systemic or nervous 
manifestations, exudation, itching, or 
extensive lesions.  The dermatologist 
should also offer an opinion as to whether 
the urticaria is markedly disfiguring or 
exceptionally repugnant.  Moreover, the 
examiner should express an opinion 
concerning the impact of the service-
connected urticaria on the appellant's 
ability to work.  A complete rationale 
should be given for all opinions and 
conclusions expressed. 

4.  In addition, the appellant should be 
afforded a VA examination by an 
appropriate specialist, to determine the 
nature, severity, and etiology of any 
headaches, to include migraines, found to 
be present.  All indicated studies should 
be performed and all findings should be 
set forth in detail.  The claims folder 
and a separate copy of this remand must 
be made available to and reviewed by the 
doctor in conjunction with the 
examination.  Based on a review of the 
claims folder and the results of the VA 
examination, the examiner is asked to 
provide a medical opinion regarding 
whether it is at least as likely as not, 
that the appellant's headaches, to 
include migraines, if found, are related 
to his period of active service, to 
specifically include his headache 
complaints noted in service.  In the 
alternative, it is requested that the 
examiner determine whether it is at least 
as likely as not that the appellant's 
headaches, to include migraines, if 
found, are secondary to his service- 
connected urticaria.  

Moreover, it is further requested that the 
examiner obtain a detailed history of all 
the medications that the appellant has 
taken in order to relieve his urticaria 
symptoms.  The examiner is then requested 
to determine whether the appellant 
currently suffers from any side effects 
due to medication taken for service-
connected urticaria, including headaches 
and chest tightness.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

5.  The appellant should also be afforded 
a comprehensive VA examination by an 
appropriate specialist to determine the 
nature, severity, and etiology of any 
sinusitis diagnosed.  All necessary tests 
and studies deemed appropriate by the 
examiner should be performed.  The claims 
folder and a separate copy of this remand 
must be made available to and reviewed by 
the doctor in conjunction with the 
examination.  Based on a review of the 
claims folder and the results of the VA 
examination, the examiner is asked to 
provide a medical opinion regarding 
whether it is at least as likely as not 
that any sinusitis, if found, is related 
to the appellant's period of active 
service, including his treatment for 
sinusitis in May 1985.  A complete 
rationale for all opinions must be 
provided.

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination reports.  If the reports are 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).    

7.  Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified; however, the appellant is 
advised that failure to cooperate by not reporting for any 
scheduled examinations may result in the denial of the claim.  
38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 



